

115 S3230 IS: To impose a limitation on increases in duties on imports of steel and aluminum from Canada, Mexico, and the European Union, to improve congressional oversight of tariffs imposed to protect national security, and for other purposes.
U.S. Senate
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3230IN THE SENATE OF THE UNITED STATESJuly 18, 2018Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo impose a limitation on increases in duties on imports of steel and aluminum from Canada, Mexico,
			 and the European Union, to improve congressional oversight of tariffs
			 imposed to protect national security, and for other purposes.
	
		1.Limitation on increases in duties on imports of steel and aluminum on imports from Canada,
			 Mexico, and the European Union
 (a)In generalNotwithstanding any other provision of law, the rates of duty applicable to articles specified in subsection (b), and imported from Canada, Mexico, or any country that is a member of the European Union, under the Harmonized Tariff Schedule of the United States (in this section referred to as the HTS) on March 22, 2018, shall remain in effect on and after March 23, 2018, without regard to any presidential proclamation issued on May 31, 2018, or any other date, relating to—
 (1)the report of the Secretary of Commerce on the Secretary's investigation into the effect of imports of steel articles on the national security of the United States transmitted to the President on January 11, 2018; or
 (2)the report of the Secretary of Commerce on the Secretary's investigation into the effect of imports of aluminum on the national security of the United States transmitted to the President on January 19, 2018.
 (b)Articles specifiedThe articles specified in this subsection are the following: (1)Articles of steel classifiable under any of subheadings 7206.10 through 7216.50, 7216.99 through 7301.10, 7302.10, 7302.40 through 7302.90, or 7304.10 through 7306.90 of the HTS.
 (2)Unwrought aluminum classifiable under heading 7601 of the HTS. (3)Aluminum bars, rods, and profiles classifiable under heading 7604 of the HTS.
 (4)Aluminum wire classifiable under heading 7605 of the HTS. (5)Aluminum plates, sheets, and strips classifiable under heading 7606 of the HTS.
 (6)Aluminum foil classifiable under heading 7607 of the HTS. (7)Aluminum tubes and pipes classifiable under heading 7608 of the HTS.
 (8)Aluminum tube and pipe fittings classifiable under heading 7609 of the HTS. (9)Aluminum castings classifiable under statistical reporting number 7616.99.51.60 of the HTS.
 (10)Aluminum forgings classifiable under statistical reporting number 7616.99.51.70 of the HTS. (c)Exception for technical correctionsThe limitation under subsection (a) shall not apply with respect to technical corrections to the HTS.
 (d)Rule of constructionNothing in this section shall be construed to preempt or alter any other provision of the Tariff Act of 1930 (19 U.S.C. 1304 et seq.) or the Trade Act of 1974 (19 U.S.C. 2101 et seq.) related to the enforcement of the customs and trade laws of the United States.
 2.Congressional oversight of tariffs imposed to protect national securitySection 232 of the Trade Expansion Act of 1962 (19 U.S.C. 1862) is amended— (1)in subsection (b)—
 (A)in paragraph (2), by adding at the end the following:  (C)In conducting an investigation under this subsection, the Secretary shall consult with the Secretary of Defense, the Secretary of State, and the Director of National Intelligence with respect to the effects on the national security of imports of the article that is the subject of the investigation.; and
 (B)in paragraph (3)(A)— (i)by inserting (i) before By no later;
 (ii)by striking If the Secretary and inserting the following:  (ii)If the Secretary; and
 (iii)in clause (i), as designated by clause (i) of this subparagraph, by striking a report on and all that follows through under this section. and inserting the following: “a report that includes—  (I)the findings of such investigation with respect to the effect of the importation of such article in such quantities or under such circumstances upon the national security;
 (II)based on such findings, the recommendations of the Secretary for action or inaction under this section; and
 (III)in consultation with the Secretary of Defense, the Secretary of State, and the Director of National Intelligence, an assessment of the implications of such recommendations.; 
 (2)in subsection (c)— (A)by striking paragraph (2) and inserting the following:
					
 (2)(A)By not later than the date that is 30 days after the date on which the President makes any determination under paragraph (1), the President shall submit to Congress a report that includes—
 (i)a description of the reasons why the President has decided to take action, or refused to take action, under paragraph (1); and
 (ii)an assessment of the national security implications of such action or inaction. (B)Any portion of the report required by subparagraph (A) that does not contain classified information or proprietary information shall be included in the report published under subsection (e).; and
 (B)by adding at the end the following:  (4)Before proclaiming any new or additional duty or quota under this subsection with respect to an article imported into the United States, the President shall—
 (A)consult with respect to the duty or quota with the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representative, and, if the duty or quota affects agricultural products, the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives;
 (B)consult with the House Advisory Group on Negotiations and the Senate Advisory Group on Negotiations convened under section 104(c) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4203(c)) regarding the status of discussions regarding any national security issue identified with respect to each country the exports of which would be subject to the duty or quota; and
 (C)in addition to the written statement required by paragraph (2), transmit to Congress— (i)a report by the United States International Trade Commission assessing the probable economic effects of the duty or quota on the economy of the United States; and
 (ii)a report by the Secretary of Defense, in consultation with the Secretary of State and the Director of National Intelligence, describing how the national security interests of the United States will be advanced by the duty or quota.; and
 (3)by redesignating the second subsection (d) as subsection (e).